Opinion issued March 24, 2020




                                       In The

                                Court of Appeals
                                       For The

                           First District of Texas
                               ————————————
                                NO. 01-19-00836-CR
                               ———————————
                  IN RE HENRY JAMES GRADNEY, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Henry James Gradney, acting pro se, has filed a petition for writ of mandamus

requesting that the trial court “give time served or reasonable bail” in the underlying

case.1 We deny the petition.




1
      The underlying case is The State of Texas v. Henry James Gradney, cause number
      1591328, pending in the 337th District Court of Harris County, Texas, the
      Honorable Herb H. Ritchie presiding.
                                 PER CURIAM

Panel consists of Justices Keyes, Goodman, and Countiss.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2